DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 6, 8, 12, 13, 15, 19, 20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over HARADA et al (US 2019/0174462) in view of RYU et al (US 20218/0049168)
Regarding claim 1, 8,  HARADA et al (US 2019/0174462) discloses method in a user equipment, the method (apparatus comprising controller and transceiver coupled to the transmitting and receiving sections) (HARADA: Fig. 15-16, the control section of the UE) comprising: 
receiving a control message including dedicated random access parameters dedicated to the user equipment, the dedicated random access parameters including a subcarrier spacing value and a corresponding random access configuration (HARADA: ¶115-117, ¶120-121, receiving system information in a message at the UE; the random access parameter including the target numerology including the subcarrier spacing and a corresponding rand access index and other configuration), 
where the subcarrier spacing value and the corresponding random access configuration are selected by a network entity from a plurality of subcarrier spacing values and a plurality of random access configurations configured in the serving cell (HARADA: ¶115, ¶121,  numerology (including subcarrier spacing) that is of highest priority for the UE and PRACH index and configuration is also transmitted in the master information block); and 
transmitting a random access preamble according to the dedicated random access parameters (HARADA: ¶120-121, perform random access using the random access index and configuration parameters).
HARADA remains silent regarding the control message being dedicated radio resource control message. 
However, RYU et al (US 20218/0049168) discloses the control message being dedicated radio resource control message (RYU: ¶201, ¶123, ¶137, UE-specific RRC message is used to transmit UE-specific configuration parameters).
A person of ordinary skill in the art working with the invention of HARADA would have been motivated to use the teachings of RYU as it provides a way to improve diversity of terminal’s operating method defined in various services. (¶6) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HARADA with teachings of RYU in order to improve downlink control information reception efficiency and versatility (¶6-7).
Regarding claim 15, HARADA discloses method in a network device (HARADA: Fig. 13-Fig. 14, network device apparatus), the method comprising: 
transmitting a control message including dedicated random access parameters dedicated to a user equipment, the dedicated random access parameters including a subcarrier spacing value and a corresponding random access configuration (HARADA: ¶115-117, ¶120-121, receiving system information in a message at the UE; this system information is transmitted by a base station equivalent to the network device; the random access parameter including the target numerology including the subcarrier spacing and a corresponding rand access index and other configuration), 
where the subcarrier spacing value and the corresponding random access configuration are selected from a plurality of subcarrier spacing values and a plurality of random access configurations configured in the serving cell (HARADA: ¶115, ¶121,  numerology (including subcarrier spacing) that is of highest priority for the UE and PRACH index and configuration is also transmitted in the master information block); and 
receiving a random access preamble according to the dedicated random access parameters (HARADA: ¶120-121, UE performs random access towards the base station using the random access index and configuration parameters).
HARADA remains silent regarding the control message being dedicated radio resource control message. 
However, RYU et al (US 20218/0049168) discloses the control message being dedicated radio resource control message (RYU: ¶201, ¶123, ¶137, UE-specific RRC message is used to transmit UE-specific configuration parameters).
A person of ordinary skill in the art working with the invention of HARADA would have been motivated to use the teachings of RYU as it provides a way to improve diversity of terminal’s operating method defined in various services. (¶6) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HARADA with teachings of RYU in order to improve downlink control information reception efficiency and versatility (¶6-7).

Regarding claim 5, 12, 19, HARADA modified by RYU discloses method/apparatus/network device method according to claim 1/8/15, wherein the subcarrier spacing value is a first subcarrier spacing value for a physical random access channel, and wherein the dedicated radio resource control message further includes information of a second subcarrier spacing value to be used for a data channel and a control channel (HARADA: ¶108-109, ¶115-118, ¶158, ¶50, ¶52, anchor and target numerologies are included in the control message where anchor is for random access procedure and target for subsequent PUSCH and PDSCH communication; RYU: ¶246, based on a new/updated configuration, the subsequent control and data communication is performed by the UE).
Regarding claim 6, 13, 20, HARADA modified by RYU discloses method/apparatus/network device method according to claim 1,8, 15 wherein the dedicated random access parameters further include a preamble index (HARADA: ¶80, preamble index is one of the random access parameters).


Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARADA modified by RYU as applied to claim 1/8 above, further in view of YI et al (US 2018/0270867)

Regarding claims 7, 14,  HARADA modified by RYU discloses method/apparatus according to claim 1, wherein the user equipment is in an radio resource control protocol. (RYU: ¶214, RRC signaling is performed between UE and base station)
HARADA modified by RYU remains silent regarding the UE being in RRC connected state.
However, YI et al (US 2018/0270867) discloses the UE being in RRC connected state (YI: ¶66, RRC connected state).
A person of ordinary skill in the art working with the invention of HARADA modified by RYU would have been motivated to use the teachings of YI as it provides a well-known state for a UE complying with the RRC protocol specifications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HARADA modified by RYU with teachings of YI in order to improve RRC protocol compliance. 


Claim 2, 9, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over HARADA modified by RYU as applied to claim 1/8 above, further in view of KAZMI et al (US 2014/0161052)

Regarding claim 2, 9, 16, HARADA modified by RYU discloses method/apparatus according to claim 1/8/15, further comprising considering capability information, where the subcarrier spacing value and the corresponding random access configuration are based on the user equipment capability information (RYU: ¶65, random access capability information of the terminal is considered in determining configuration parameters for the UE; HARADA: ¶120-121, the configuration including the random access configuration).
HARADA modified by RYU remains silent regarding transmitting user equipment.
However, KAZMI et al (US 2014/0161052) discloses transmitting user equipment capability information (KAZMI: ¶164, the UE transmits capability information).
A person of ordinary skill in the art working with the invention of HARADA modified by RYU would have been motivated to use the teachings of KAZMI as it provides a better decision making at the network side based on directly provided information related to the UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HARADA modified by RYU with teachings of KAZMI in order to improve network cognition abilities.



Claim 3, 10, 17,  is/are rejected under 35 U.S.C. 103 as being unpatentable over HARADA modified by RYU as applied to claim 1/8 above, further in view of HOU et al (US 2018/0255490)

Regarding claim 3, 10, 17, HARADA modified by RYU discloses a method/apparatus according to claim 1/8/15, wherein the dedicated radio resource control message is used (RYU: ¶201, ¶123, ¶137, UE-specific RRC message is used to transmit UE-specific configuration parameters).
HARADA modified by RYU remains silent, however, HOU et al (US 2018/0255490) comprises a handover command (HOU: ¶116, RRC message included handover command ).
A person of ordinary skill in the art working with the invention of HARADA modified by RYU would have been motivated to use the teachings of HOU as it a well-known type of an RRC message. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HARADA modified by RYU with teachings of HOU in order to improve compliance and compatibility with well-known signaling protocols.

Claim 4, 11, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over HARADA modified by RYU as applied to claim 1/8 above, further in view of NARASHIMA et al (US 2011/0039552)

Regarding claim 4, 11, 18 HARADA modified by RYU discloses a method/apparatus according to claim 1/8/15, wherein transmitting the random access preamble comprises transmitting the random access preamble (HARADA: ¶120-121, perform random access using the random access preamble index) 
HARRAD modified by RYU remains silent, however, NARASHIMA et al (US 2011/0039552) discloses transmitting preamble when performing a random access procedure for recovery from radio link failure (NARASHIMA: ¶25, perform random access preamble transmission in response to a radio link failure).
	A person of ordinary skill in the art working with the invention of HARADA modified by RYU would have been motivated to use the teachings of NARASHIMA as it provides a faster reestablishment (¶25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HARADA modified by RYU with teachings of NARASHIMA in order to connection reestablishment efficiency.

Double Patenting
The rejections has been overcome with the Terminal Disclaimer of 7/13/2022.
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    846
    649
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    685
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    483
    662
    media_image3.png
    Greyscale



”
Examiner respectfully disagrees with the above arguments. Applicants essentially take a position that RYU discloses a UE-specific RRC message i.e. RRC signaling for PDCCH monitoring interval and not for the claimed random access parameters or the numerologies of HARADA. Examiner respectfully submits that, firstly, a control message that indicate “dedicated random access parameters” is already disclosed by HARADA in ¶115 and RYU is not relied upon to teach a control message including the random access parameters including the designated numerology.
[0115] In the event the radio base station designates target numerologies for the user terminal, the radio base station reports, for example, information about the priorities of numerologies to the user terminal. This information about the priorities of numerologies can be included in the anchor MIB and/or in SIBs transmitted in the anchor numerology, and so on, and reported to the user terminal. Based on the information concerning the priorities of numerologies, the user terminal can select M target numerologies (including, for example, one with the highest priority), among the numerologies the user terminal supports.


RYU’s ¶123 discloses that information in the SIB can be instead sent in UE Specific RRC message.

[0123] The offset information and the information on whether the TTI corresponding to several times the length of the shortest TTI that are notified by the base station is the actual PDCCH reception interval may be transmitted to the terminal through a master information block (MIB), the system information block (SIB), or the UE-specific RRC signaling.


This includes information regarding subcarrier spacings e.g. information on TTIs is sent via RRC signaling.
[0137] That is, services using different TTIs have different PDCCH monitoring intervals (control channel monitoring intervals). For example, service A using TTI-A and service B using TTI-B have different offset-A and offset-B and different interval-A and interval-B. The base station may transmit information on the different offsets and intervals to the terminal through the MIB, the SIB, or the UE-specific RRC. 
A person of ordinary skill in the art would reasonably use a well-known technique in the art of using the UE-specific RRC signaling for indicating control information to the UE in order to enhance control information reception efficiency and minimize misinterpretation of the control information by a UE. Further the efficiency also increases as a UE-Specific information could be of a smaller length compared to a control information intended for multiple UEs.
All the arguments are based on the arguments above and are fully addressed as above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMER S MIAN/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
OMER S. MIAN
Primary Examiner
Art Unit 2461